Citation Nr: 1759150	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-05 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left knee status post arthroscopic surgery.

2.  Entitlement to an initial compensable rating for deviated septum.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 28 years, including a verified period from September 1983 to August 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for deviated septum, assigning a noncompensable (zero percent) rating effective June 29, 2012, and denied service connection for left knee status post arthroscopic surgery.  

The Veteran testified at a videoconference hearing before the undersigned in September 2017, and a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012). 
 
With regard to the claim for service connection for the left knee, the Veteran asserts that he was treated for soreness and pain in his knee in service, but was always able to work through the pain.  He states that after separating from service he had knee surgery, and his doctors told him that the knee damage was due to his active lifestyle in the military.  See the November 2012 statement, February 2014 VA Form 9.

In January 2013, the Veteran had a VA knee examination.  He was noted to be status post arthroscopic surgery of the left knee.  However, no opinion on the etiology of the left knee diagnosis was provided.  The Board therefore finds that remand is necessary to obtain a medical opinion. 

With regard to the claim for an initial compensable rating for deviated septum, the Veteran was afforded a VA examination in January 2013.  He indicated that he did not require continuous medication for control of the deviated septum, and he was not found to have chronic sinusitis.  In the September 2017 Board hearing, however, the Veteran testified that the symptoms had gotten worse.  He was taking more decongestants and he was unsure whether his sleep issues were related to the deviated septum.  Thus, due to evidence of worsening symptomatology, the Board finds that a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who conducted the January 2013 VA knee examination (or if they are no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

For each diagnosed left knee condition present during the pendency of the Veteran's appeal, to include status post arthroscopic surgery, the examiner should state whether it as least as likely as not (50 percent probability or greater) that the disorder arose during the Veteran's active military service or was otherwise related to his service.

The examiner should specifically consider and discuss the Veteran's contentions that he was able to work through the left knee pain during active service, but that the knee damage discovered after separation from service was caused by his years of having an active lifestyle in the military.  

The examiner should give the reasons for the opinion(s) given and support the reasons with accurate facts.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion(s), the RO/AMC should schedule the Veteran for such examination. 

2.  Schedule the Veteran for a VA examination to determine the current level of severity of the service-connected deviated septum.  

The examiner must review the Veteran's claims file and explain the complete rationale for all opinions expressed and conclusions reached. 

In discussing the severity of the deviated septum, the examiner should determine whether the Veteran's reported sleep issues are caused by the deviated septum.
 
3.  After completing the above, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




